[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This action for a declaratory judgment arises from the plaintiff being requested to defend and indemnify the defendant against claims brought in a lawsuit entitled Umeugo, et al vs. Czajkowski, Docket No. CV96-0054919S, J.D. Ansonia/Milford at Milford. That lawsuit, as amended, sets out in three counts intentional acts allegedly committed by the defendant resulting in harm to the plaintiffs.
The plaintiff in this matter seeking a declaratory judgment is the insuror of the defendant in the personal injury lawsuit referred to above. The carrier offered in evidence as Plaintiff's Exhibit One a copy of the insurance contract between the parties and directs the court's attention to Section II Coverage E which sets out the carrier's obligation to the insured Czajkowski.
It is clear that intentional acts claimed against the insured which result in claims are not within the ambit of the definition of "an occurrence" as defined by the policy and accordingly there is no obligation on the part of the plaintiff to respond to any claim raised in the underlying civil action.
Judgment is granted in favor of the plaintiff.
BY THE COURT,
George W. Ripley, II CT Page 4807 Judge Trial Referee